UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT



                        No. 99-30625
                      Summary Calendar

In Re:       In the Matter of the Complaint of MALMAC DN
             BHD; et al., Owners and/or operators and/or
             owners of the barge DB 29 for Exoneration
             from or Limitation of Liability,

         MICHAEL TESTA; LAW FIRM OF TESTA AND TESTA,

                                           Intervenors-Appellees,

                           VERSUS

                    MICHAEL LEE; ET AL.,

                                                       Claimants,

  JULIE HARDY, Individually and as the representative
  of the estate of Stephen Hardy and on behalf of and
  as next friend of Kirsty Leanne Hardy, Laura Stacey
 Hardy, and Ben Derek Hardy, who also sue individually
 and on behalf of any other proper legal beneficiaries
                   of Stephen Hardy,

                                             Claimant-Appellant.



     Appeal from the United States District Court
         for the Eastern District of Louisiana
                        (91-CV-3016)
                             January 26, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Stephen Hardy ("decedent") a commercial diver and resident of

England, died on August 15, 1991, when the derrick barge DB-29

capsized   and   sank   in   the    South    China    Sea     during    a   typhoon.

Decedent was survived by his spouse, Julie Hardy, and the three

children of their marriage; by his former spouse, Ann Hardy, and

the two children of their marriage; and by his parents.                      All of

decedent’s     survivors     were    residents        of     England.       Shortly

thereafter, McDermott, as owner and/or operator of the barge DB-29

filed this limitation of liability proceeding in the United States

District Court for the Eastern District of Louisiana.                   Later on in

August 1991, Julie Hardy and her three minor children (collectively

"Hardy") retained Michael Testa and his law firm Testa and Testa

(collectively     "Testa")    to    represent        their    interests      in   the

limitation     proceeding    pursuant       to   a    written    contingent       fee

agreement.     Testa negotiated a settlement of all of Hardy’s claims

for $2.9 million from McDermott and such settlement was approved by

the federal district judge handling the limitation of liability
proceedings subject to final approval by the High Court of England

as to the interests of the first wife, Ann Hardy, and the parents

of Stephen Hardy. Because of difficulties in securing the approval

of the High Court of England, Hardy terminated her contingent fee

agreement with Testa and later retained the services of Keaty and


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Keaty as counsel to process her claims against McDermott.                Keaty

and Keaty ultimately settled Hardy’s claims for $4.5 million and

waived any claim as to attorney’s fees which might be owed on the

first $2.9 million of that settlement.            The sum of $966,667 was

placed on deposit in the registry of the court representing the

disputed attorney’s fees as to the first $2.9 million of the

settlement.    Testa filed an intervention seeking recovery of the

attorney’s    fees   contemplated   under   the    terms   of   the    written

contingency agreement with Hardy. Hardy disputed her obligation to

pay such fees and Testa and Hardy consented in writing to the trial

and entry of final judgment on their dispute by the magistrate

judge.     After conducting a four-day evidentiary hearing, the

magistrate judge entered an order and reasons and a final judgment

awarding   $966,667   in   the   registry   of    the   court   to    Testa    as

attorney’s fees pursuant to the employment agreement. Hardy timely

filed an appeal from that final judgment.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.                  For

the reasons stated by the magistrate judge in her order and reasons

filed under date of April 15, 1999, we affirm the final judgment

entered of even date therewith.

                 AFFIRMED.